DETAILED ACTION
This final Office action is responsive to amendments filed October 25th, 2022. Claims 1, 5-6, 8-10, 13-14, and 16-17 have been amended. Claims 21-29 have been added. Claims 2-4, 7, 11-12, 15, and 18-20 have been cancelled. Claims 1, 5-6, 8-10, 13-14, 16-17, and 21-29 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

Applicant’s amendments have been fully considered, and overcome the previously pending 35 USC 112(b) rejections.
Applicant’s amendments have been fully considered, and overcome the previously pending 35 USC 102 rejections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by performing computing tasks in the form of generating and utilizing a trained machine learning model including a plurality of indexed binary trees to make route determinations regarding a plurality of received orders (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant’s arguments, see page 9, filed 10/25/22, with respect to claims 2, 11, and 18 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection of 7/26/22 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 U.S.C 101 filed 10/25/22 have been fully considered but they are not persuasive. 
On pages 9-12 of the provided remarks, Applicant argues that the amended claims present statutory subject matter. Beginning on page 9 of the provided remarks, regarding Step 2A Prong 1, Applicant argues that the claims do not recite mathematical concepts. Specifically, on page 10, Applicant argues “training a machine learning model, as recited in the independent claims, is not analogous to a mathematical method to determine a variable. Instead, generation and deployment of a machine learning model is a specific improvement to a computer.” Examiner respectfully disagrees and asserts as stated in the previous rejection that the “generation and deployment of a machine learning model” does not present an improvement to a computer because the training method is recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can only be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Therefore, the claims are directed to an abstract idea. Applicant’s arguments are not persuasive.
On pages 10-11 of the provided remarks, Applicant argues regarding the Certain Methods of Human Activity grouping that the present claims are distinguishable from the examples of claims reciting methods of commercial or legal interactions. Specifically, on page 11 Applicant argues “The implemented machine learning model is not related to any of the commercial or legal activity such as hedging, mitigating settlement risk, arbitration, structuring of a sales force, determining an optimal number of visitors, offer-based optimization, or processing information through a clearing house.” Examiner respectfully disagrees and asserts that the previous rejection specified the identification of previous orders through historical order data and determining features within this order data as the limitations which are directed to commercial interactions in the form of sales activity. Therefore, the implementation of a machine learning model was not rejected as being directed to Organizing Human Activity. Applicant’s argument is moot.
On pages 11-12 of the provided remarks, Applicant argues regarding Mental Process grouping that the present claims are not capable of being performed in the human mind or by a human using pen and paper. Specifically on page 12, Applicant argues “a human mind is not capable of generating and using a machine learning model, and thus the subject matter recited in the claims is not a “human cognitive action” nor something that has been “performed for hundreds of years” by humans.” As stated above, Examiner respectfully disagrees and asserts that the previous rejection specified the determination of features within order data as the function of the human mind that could be performed as observation or evaluation. Therefore, the implementation of a machine learning model was not rejected as being directed to Mental Process. Applicant’s argument is moot.
 Finally, regarding Mayo/Alice Step 2B analysis, Applicant argues that the present claims are patent-eligible under step 2A of the two-part Alice/Mayo test, and therefore step 2B does not need to be applied. Specifically, “to the extent it is found that the present claims are directed to a judicial exception under step 2A, the present claims include an inventive concept and are patent-eligible under step 2B of the two-part Alice/Mayo test.” Examiner respectfully disagrees and asserts that Applicant has not provided supporting arguments as to why the present claims present an inventive concept and are patent eligible under step 2B. Therefore, Examiner’s previous rejection of the claims under step 2B applies. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Applicant’s arguments are not persuasive. 
Applicant’s arguments, see pages 12-13, filed 10/25/22, with respect to claims 1-6, 8, 10-14, and 16-19 have been fully considered and are persuasive.  The 35 U.S.C 102 rejection of 7/26/22 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 7, 9, 15, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-6, 8-10, 13-14, 16-17, and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (method), 10 (system), and 17 (memory) and dependent claims 5-6, 8-9, 13-14, 16, and 21-29, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine), claim 10 is directed to a method (i.e. process), and claim 17 is directed to a memory (i.e. manufacture).
Step 2A Prong 1: The independent claims are directed toward obtaining historical order data identifying a plurality of previous orders; determining a first plurality of features based on the historical order data; and training a machine learning model using an iterative training process, wherein the machine learning model includes a plurality of indexed binary trees with the determined first plurality of features, wherein each indexed binary tree is configured to receive an input and generate one of a first output or a second output, and wherein training the plurality of trees comprises determining a comparison value for each indexed binary tree; receiving first data identifying a plurality of orders for delivery; determining a second plurality of features based on the first data; determining one of the first output and the second output for each binary tree based on providing the second plurality of features to the plurality of binary trees; and determining an estimated delivery time for each of the plurality of orders based on the determined ones of the first output and the second output for the plurality of binary trees, wherein determining the estimated delivery time for each of the plurality of orders comprises: determining a loading time of each of the plurality of orders at a storage facility; determining a travel time from the storage facility to a delivery address of each of the plurality of orders; and determining the estimated delivery time based on the loading time and the travel time; and transmitting a plurality of route assignments based on the determined estimated delivery time for each of the plurality of orders to a plurality of devices configured to receive at least one of the plurality of route assignments (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are identifying previous orders through historical order data and determining features within this order data, which is commercial interactions in the form of sales activity. The Applicant’s claimed limitations are identifying and determining features of order data, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are determining features within order data, which could be performed as a function of the human mind in the form of observation and evaluation. The Applicant’s claimed limitations are determining features within order data, which is directed towards the abstract idea of Organizing Human Activity. 
In addition, dependent claims 6, 9, 13-14, 23, 26, and 29 are directed summing the determined output of binary trees; generating a scoring metric; and the specific model calculation formula. These processes are directed to the abstract idea of Mathematical Concepts in the form of Mathematical Calculations. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 5-6, 8-9, 13-14, 16, 21, 24, and 27, further narrow the abstract idea and are directed to further defining the transmission of estimated delivery time; the generation of a scoring metric based on the estimated delivery time and actual delivery time for at least one order; the identification of an origin address and destination address for delivery of an order; and the plurality of features. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to methods of organizing human activity commercial interactions in the form of sales activity. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 6, 8-9, 13-14, and 16, further narrow the abstract idea and are directed to further defining the determination of a second plurality of features based on first data; determining estimated delivery time; determining whether a performance requirement is satisfied based on the generated scoring metric; determining the loading of the at least one order at a storage facility; and determining travel time from the storage facility to the delivery address. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to mental processes in the form of observation and evaluation. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “obtaining historical order data identifying a plurality of previous orders; receiving first data identifying a plurality of orders for delivery; and transmitting a plurality of route assignments based on the determined estimated delivery time for each of the plurality of orders to a plurality of devices configured to receive at least one of the plurality of route assignments” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A system comprising: a non-transitory memory having instructions stored thereon and a processor configured to read instructions; a plurality of devices; a second computing device; A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
Independent claims 1, 10, and 17 recite the following limitation, “train a machine learning model using an iterative training process, wherein the machine learning model includes a plurality of indexed binary trees with the determined first plurality of features” The “train a machine learning model using an iterative training process” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. These limitations would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
In addition, dependent claims 5-6, 8-9, 13-14, 16, and 21-29 further narrow the abstract idea and dependent claims 5, 8, and 16 additionally recite “transmit the estimated delivery time” and “receive first data identifying an origin address and a destination address for delivery of an order” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “processor” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A system comprising: a non-transitory memory having instructions stored thereon and a processor configured to read instructions; a plurality of devices; a second computing device; A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 10, 13-14, 16, and 24-26; system claims 1, 5-6, 8-9, and 21-23; and non-transitory computer-readable medium claims 17 and 27-29 recite “A system comprising: a non-transitory memory having instructions stored thereon and a processor configured to read instructions; a plurality of devices; a second computing device; A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0031-0035, 0037, and Figures 1-2 & 4A. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “obtaining historical order data identifying a plurality of previous orders; receiving first data identifying a plurality of orders for delivery; and transmitting a plurality of route assignments based on the determined estimated delivery time for each of the plurality of orders to a plurality of devices configured to receive at least one of the plurality of route assignments” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Next, when “indexed binary trees” are evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity.  See, e.g., Hong et al., US 6546379, noting in paragraph [0034] that “The models to be boosted were binary decision trees generated by the SPRINT classifier (J. Shafer, R. Agrawal, and M. Mehta, "SPRINT: A Scalable Parallel Classifier for Data Mining", supra), a well-known method developed by International Business Machine Corp. and marketed by International Business Machine Corp. as part of the Intelligent Miner product.”  See also, Marcel Goh ‘Binary trees in the Wild’ for reference to “Binary trees are one of the most common data structures in computer science.”  Accordingly, the use of machine learning to generate a learning model does not add significantly more to the claim.
In addition, claims 5-6, 8-9, 13-14, 16, and 21-29 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 5, 8, and 16 additionally recite “transmit the estimated delivery time” and “receive first data identifying an origin address and a destination address for delivery of an order” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “processor” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-6, 8-10, 13-14, 16-17, and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kujat (U.S 10,460,332 B1) in view of Aggarwal (U.S 2020/0342398 A1).
Claims 1, 10, and 17
Regarding Claim 1, Kujat discloses the following:
A system comprising: non-transitory memory having instructions stored thereon and a processor configured to read the instructions to [see at least Col 8 lines 48-50 for reference to the end-to-end computing environment for predicting a performance of a merchant; Figure 4 and related text regarding example system architecture for predicting performances, including at least one user device or one or more service provider computers connected via one or more networks specifically item 412 ‘Merchant Computing Devices’, item 462 ‘Consumer Computing Devices’, and item 430 ‘Service Provider Computer(s)’] 
obtain historical order data identifying a plurality of previous orders [see at least Col 2 lines 2-4 for reference to the prediction service analyzing past performances, such as delivery performances of merchants offering the item at the electronic marketplace; Col 16 lines 42-47 for reference to the prediction service determining past performances of the merchant associated with deliveries of the item to the consumer; Figure 6 and related text regarding item 604 ‘Determine past performances of the merchants and contexts and conditions associated with past performances’] 
determine a first plurality of features based on the historical order data [see at least Col 2 lines 4-6 for reference to the prediction service analyzing contexts and conditions associated with the past performances to determine delivery times for the item; Col 16 lines 42-47 for reference to the prediction service determining past performances of the merchant and associated contexts and conditions; Col 16 lines 47-57 for reference to the determined context and conditions including one or more of a time when the item was purchased, a lead time before delivery of the item was initiated, a source location from where the item was delivered, a destination location to where the item was delivered, a total time for the delivery, a route of the delivery, a delivery method, a carrier conducting the delivery, an event associated with the route, a traffic condition along the route, a weather condition during the delivery, and/or other information; Figure 6 and related text regarding item 604 ‘Determine past performances of the merchants and contexts and conditions associated with past performances’] 
train a machine learning model using an iterative training process, wherein the machine learning model includes a plurality of indexed binary trees with the determined first plurality of features, wherein each indexed binary tree is configured to receive an input and generate one of a first output a second output, and wherein training the plurality of trees comprises determining a comparison value for each indexed binary tree [see at least Col 18 lines 16-34 for reference to the prediction service using a random forest machine learning algorithm where each tree including a binary decision tree having internal split nodes and leaf nodes wherein the prediction service determines a predicted delivery performance for an input from the tuple (e.g., destination locations, source locations, both destinations, other inputs) from the combined CDFs of the lead nodes that may be reached by traversing the tree while applying predicates at each node against the input; Col 18 lines 16-34 for reference to a cumulative distribution function (CDF) being derived from a leaf node and defining distributions past performances based on the CDF; Col 19 lines 21-33 for reference to the predictive service training the machine learning algorithm to output a predicted delivery performance per merchant, per source location, per destination location, per delivery method, per route, per context, and per condition]
receive first data identifying a plurality of orders for delivery [see at least Col 19 lines 16-19 for reference the prediction service receiving a request from a consumer for information about an item which identifies the item; Col 20 lines 44-46 for reference to the prediction service determining that the merchant initiated a delivery of the item to the destination location; Figure 7 and related text regarding item 702 ‘Receive a request from a consumer for information about an item’; Figure 8 and related text regarding item 804 ‘Determine that the merchant may have initiated a delivery of the item’]
determine a second plurality of features based on the first data [see at least Col 19 lines 47-56 for reference to the prediction service determining one or more contexts and one or more conditions associated with a potential delivery of the item to the destination location including one or more locations from where the item may be delivered, routes for the potential deliveries to the destination location, delivery methods, events, traffic, or weather associated with the source locations; Figure 7 and related text regarding item 708 ‘Determine contexts and conditions associated with potential deliveries of these item to the destination location’]
determine one of the first output and the second output for each binary tree based on providing the second plurality of features to the plurality of binary trees [see at least Col 18 lines 16-34 for reference to the prediction service using a random forest machine learning algorithm where each tree including a binary decision tree having internal split nodes and leaf nodes wherein the prediction service determines a predicted delivery performance for an input from the tuple (e.g., destination locations, source locations, both destinations, other inputs) from the combined CDFs of the lead nodes that may be reached by traversing the tree while applying predicates at each node against the input]
determine an estimated delivery time for each of the plurality of orders based on the determined ones of the first output and the second output for the plurality of binary trees [see at least Col 18 lines 16-34 for reference to the prediction service using a random forest machine learning algorithm where each tree including a binary decision tree having internal split nodes and leaf nodes wherein the prediction service determines a predicted delivery performance for an input from the tuple (e.g., destination locations, source locations, both destinations, other inputs) from the combined CDFs of the lead nodes that may be reached by traversing the tree while applying predicates at each node against the input; Col 19 lines 21-33 for reference to the predictive service training the machine learning algorithm to output a predicted delivery performance per merchant, per source location, per destination location, per delivery method, per route, per context, and per condition]
While Kujat discloses the limitations above, it does not disclose wherein the machine learning model includes a plurality of indexed binary trees with the determined first plurality of features, wherein each indexed binary tree is configured to receive an input and generate one of a first output a second output, and wherein training the plurality of trees comprises determining a comparison value for each indexed binary tree; determining the estimated delivery time for each of the plurality of orders comprises: determining a loading time of each of the plurality of orders at a storage facility; determining a travel time from the storage facility to a delivery address of each of the plurality of orders; determining the estimated delivery time based on the loading time and the travel time; or transmit a plurality of route assignments based on the determined estimated delivery time for each of the plurality of orders to a plurality of devices configured to receive at least one of the plurality of route assignments. 
However, Aggrawal discloses the following:
train a machine learning model using an iterative training process, wherein the machine learning model includes a plurality of indexed binary trees with the determined first plurality of features, wherein each indexed binary tree is configured to receive an input and generate one of a first output a second output, and wherein training the plurality of trees comprises determining a comparison value for each indexed binary tree [see at least Paragraph 0026 for reference to the delivery date optimizer performing an analysis of historical order data to determine the estimated delivery date minimum using machine learning techniques such as XGBoost; Paragraph 0038 for reference to the model manager generating and training  a predictive model based on the feature matrix; Paragraph 0039 for reference to the regression tree branching from a single node to a set of predictions based on the feature matrix; Paragraph 0040 for reference to the training of the predictive model by fitting the regression trees with historical order data; Figure 6 and related text regarding item 670 ‘Generate and train a predictive model on the training data set’; Examiner notes ‘XGBoost’ as analogous to ‘indexed binary trees’] 
determining the estimated delivery time for each of the plurality of orders comprises: determining a loading time of each of the plurality of orders at a storage facility [see at least Paragraph 0030 for reference to the delivery promise engine calculating the estimated delivery date by summing various lead time attributes such as logistics lead time and fulfillment center lead time; Paragraph 0037 for reference to the feature extractor extracting attributes from the pre-processed historical order data including logistics lead time as well as fulfillment center lead time; Figure 2 and related text regarding item 215 ‘Logistics Lead Time’ and item 240 ‘Fulfillment Ctr. Lead Time’; Figure 6 and related text regarding item 620 ‘Extract attributed from historical order data’] 
determining a travel time from the storage facility to a delivery address of each of the plurality of orders [see at least Paragraph 0031 for reference to the delivery date optimizer determining the earliest date to fulfill and order by performing an analysis of delivery dates and/or predictors such as attributes of historical order data including the time to ship to the certain state; Paragraph 0037 for reference to the feature extractor extracting attributes from order data including estimated days to ship (EstDaysToShip) attribute, days from order date to estimated deliver date maximum (EstDaysToDelvMax) attribute, etc.; Figure 2 and related text regarding item 255 ‘Ship to State’; Figure 6 and related text regarding item 620 ‘Extract attributed from historical order data’] 
determining the estimated delivery time based on the loading time and the travel time [see at least Paragraph 0025 for reference to the delivery promise engine determining the EDD by determining a fulfillment location associated with the product, a logistics lead time (LLT) based on a postal code of the fulfillment location to a postal code of the destination location, and the like or a combination thereof of various lead times; Paragraph 0030 for reference to the delivery promise engine calculating the estimated delivery date by summing various lead time attributes such as logistics lead time and fulfillment center lead time; Paragraph 0055 for reference to the delivery date optimizer receiving the EDD from the delivery promise engine; Paragraph 0060 for reference to the delivery date optimizer using the trained predictive model to make predictions based on the valuation dataset to obtain the EDDMin based on the ADD; Figure 1 and related text regarding item 150 ‘EDD’; Figure 6 and related text regarding item 630 ‘Receive EDD from delivery promise engine’ and item 680 ‘Predict EDDMin based on the validation data set’] 
transmit a plurality of route assignments based on the determined estimated delivery time for each of the plurality of orders to a plurality of devices configured to receive at least one of the plurality of route assignments [see at least Paragraph 0046 for reference to after predicting the EDDMin, the ODRP transmits the EDDMin and the EDDMax to the customer via the sales channels; Paragraph 0048 for reference to the regional order management service transmitting the logistics information to a freight carrier and the freight carrier may then deliver the product that completes the order; Figure 4 and related text regarding item 460 ‘Deliver order to customer’]  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the binary tree estimation method of Kujat to include the indexed binary tree estimated delivery function of Aggrawal. Doing so would allow the stakeholders to adequately plan their activities to ensure that the order be delivered within the delivery range, thus meeting the customer's expectations, as stated by Aggrawal (Paragraph 0066).

Regarding claims 10 and 17, the claims recite limitations already addressed by the rejection of claim 1. Regarding claim 10, Kujat teaches a method [Figures 5-7]. Regarding claim 17, Kujat teaches a non-transitory computer-readable storage medium having instructions stored thereon [Col 12 lines 49-52]. Therefore, claims 10 and 17 are rejected as being unpatentable over the combination of Kujat and Aggrawal.
Claim 5
While the combination of Kujat and Aggrawal disclose the limitations above, regarding Claim 5, Kujat discloses the following:
transmit the estimated delivery time to a second computing device [see at least Col 5 lines 62-67 for reference to the consumer receiving a notification about the predicted delivery performance at a user interface of a consumer computing device, such as the user interface or other forms of electronic communication; Col 6 lines 1-4 for reference to the electronic marketplace automatically providing the notification at time intervals (e.g., every four hours initially, and every half hour when the delivery time approaches); Figure 2 and related text regarding item 200 ‘notification’] 
Claims 6 and 14
While the combination of Kujat and Aggrawal disclose the limitations above, regarding Claim 6, Kujat discloses the following:
generate a scoring metric based on the estimated delivery time and an actual delivery time for each of the plurality of orders [see at least Col 4 lines 57-60 for reference to the predicted delivery performance including a predicted delivery time and a level of certainty for when the item may arrive at a delivery location; Col 4 lines 63-66 for reference to the level of certainty being expressed as a quantitative likelihood (e.g., 75% probability), as a qualitative metric (e.g., a high chance), and/or in other certainty formats] 
determine whether a performance requirement is satisfied based on the generated scoring metric [see at least Col 6 lines 12-24 for reference to the predicted delivery performance containing a description of the predicted delivery time and an associated certainty level and if no change is detected the electronic marketplace updates the predicted delivery and notify the consumer as needed, for example, the certainty level increasing (from 95% to 99%) while the predicted delivery time stays on track, the predicted delivery performance is updated to include a new description reflecting this change in certainty level] 
Regarding claim 14, the claims recite limitations already addressed by the rejection of claim 6.
Claims 8 and 16
While the combination of Kujat and Aggrawal disclose the limitations above, regarding Claim 8, Kujat discloses the following:
receive second data identifying an origin address and a destination address for delivery of an order [see at least Col 2 lines 64-67 and Col 3 line 1 for reference to the prediction service determining a source location and a destination location; Col 12 lines 12-15 for reference to the delivery database storing for each delivery item source location and destination location; Figure 7 and related text regarding item 706 ‘Determine a destination location’] 
determine a second plurality of features based on the second data [see at least Col 19 lines 47-50 for reference to the prediction service determining one or more contexts and one or more conditions associated with a potential delivery of the item to the destination location; Figure 7 and related text regarding item 708 ‘Determine contexts and conditions associated with potential deliveries of the item to the destination’] 
determine one of the first output and the second output for each indexed binary tree based on providing the second plurality of features to the plurality of binary trees [see at least Col 18 lines 16-34 for reference to the prediction service using a random forest machine learning algorithm where each tree including a binary decision tree having internal split nodes and leaf nodes wherein the prediction service determines a predicted delivery performance for an input from the tuple (e.g., destination locations, source locations, both destinations, other inputs) from the combined CDFs of the lead nodes that may be reached by traversing the tree while applying predicates at each node against the input] 
determine a vehicle route for delivery of the order based on the determined ones of the first output and the second output for the plurality of binary trees [see at least Col 8 lines 7-20 for reference to the resulting prediction model allowing the prediction service to output a predicted performance at various levels of granularity including a predicted route; Col 14 lines 20-23 for reference to the predicted delivery performance including a predicted route; Col 19 lines 50-54 for reference to for each identified merchant the prediction service determining routes for the potential deliveries to the destination location; Col 22 lines(tr 14-16 for reference to tool visualizing a predicted performance as a predicted route between a source location and a destination location; Figure 9 and related text regarding item 910 ‘predicted route’]
While Kujat discloses the limitations above, it does not disclose determine one of the first output and the second output for each indexed binary tree based on providing the second plurality of features to the plurality of indexed binary trees.
However, Aggrawal discloses the following:
determine one of the first output and the second output for each indexed binary tree based on providing the second plurality of features to the plurality of indexed binary trees [see at least Paragraph 0026 for reference to the delivery date optimizer performing an analysis of historical order data to determine the estimated delivery date minimum using machine learning techniques such as XGBoost; Paragraph 0038 for reference to the model manager generating and training  a predictive model based on the feature matrix; Paragraph 0039 for reference to the regression tree branching from a single node to a set of predictions based on the feature matrix; Paragraph 0040 for reference to the training of the predictive model by fitting the regression trees with historical order data; Figure 6 and related text regarding item 670 ‘Generate and train a predictive model on the training data set’; Examiner notes ‘XGBoost’ as analogous to ‘indexed binary trees’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the binary tree estimation method of Kujat to include the indexed binary tree estimated delivery function of Aggrawal. Doing so would allow the stakeholders to adequately plan their activities to ensure that the order be delivered within the delivery range, thus meeting the customer's expectations, as stated by Aggrawal (Paragraph 0066).

Regarding claim 16, the claims recite limitations already addressed by the rejection of claim 8.
Claims 9 and 13
While the combination of Kujat and Aggrawal disclose the limitations above, regarding Claim 9, Kujat discloses the following:
determining the estimated delivery time comprises summing the determined ones of the first output and the second output for the plurality of binary trees [see at least Col 3 lines 8-10 for reference to the prediction service aggregating the data across past deliveries of merchants to generate the prediction model; Col 18 lines 28-34 for reference to the prediction service determines a predicted delivery performance for an input from the tuple (e.g., destination locations, source locations, both destinations, other inputs) from the combined CDFs of the lead nodes that may be reached by traversing the tree while applying predicates at each node against the input]
Regarding claim 13, the claims recite limitations already addressed by the rejection of claim 9.
Claims 21, 24, and 27
While the combination of Kujat and Aggrawal disclose the limitations above, regarding Claim 21, Kujat discloses the following:
the first plurality of features comprises an origin data, destination data previous delivery data, loading time data, and order data for each of the plurality of previous orders [see at least Col 2 lines 4-6 for reference to the prediction service analyzing contexts and conditions associated with the past performances to determine delivery times for the item; Col 2 lines 64-67 and Col 3 line 1 for reference to the prediction service determining a source location and a destination location; Col 12 lines 12-15 for reference to the delivery database storing for each delivery item source location and destination location; Col 16 lines 42-47 for reference to the prediction service determining past performances of the merchant and associated contexts and conditions; Col 16 lines 47-57 for reference to the determined context and conditions including one or more of a time when the item was purchased, a lead time before delivery of the item was initiated, a source location from where the item was delivered, a destination location to where the item was delivered, a total time for the delivery, a route of the delivery, a delivery method, a carrier conducting the delivery, an event associated with the route, a traffic condition along the route, a weather condition during the delivery, and/or other information; Figure 6 and related text regarding item 604 ‘Determine past performances of the merchants and contexts and conditions associated with past performances’; Figure 7 and related text regarding item 706 ‘Determine a destination location’] 
While Kujat discloses the limitations above, it does not disclose loading time data.
However, Aggrawal discloses the following:
the first plurality of features comprises loading time data [see at least Paragraph 0037 for reference to the feature extractor extracting attributes from the pre-processed historical order data including logistics lead time as well as fulfillment center lead time; Figure 2 and related text regarding item 215 ‘Logistics Lead Time’ and item 240 ‘Fulfillment Ctr. Lead Time’; Figure 6 and related text regarding item 620 ‘Extract attributed from historical order data’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the feature extraction method of Kujat to include the feature extraction of load time of Aggrawal. Doing so would allow the stakeholders to adequately plan their activities to ensure that the order be delivered within the delivery range, thus meeting the customer's expectations, as stated by Aggrawal (Paragraph 0066).

Regarding claims 24 and 27, the claims recite limitations already addressed by the rejection of claim 21.
Claims 22, 25, and 28
While the combination of Kujat and Aggrawal disclose the limitations above, Kujat does not disclose the machine learning model includes an XGBoost model.
However, Aggrawal discloses the following:
the machine learning model includes an XGBoost model [see at least Paragraph 0026 for reference to the delivery date optimizer performing an analysis of historical order data to determine the estimated delivery date minimum using machine learning techniques such as XGBoost; Examiner notes ‘XGBoost’ as analogous to ‘indexed binary trees’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the binary tree estimation method of Kujat to include the XGBoost model estimated delivery function of Aggrawal. Doing so would allow the stakeholders to adequately plan their activities to ensure that the order be delivered within the delivery range, thus meeting the customer's expectations, as stated by Aggrawal (Paragraph 0066).

Regarding claims 25 and 28, the claims recite limitations already addressed by the rejection of claim 22.
Claims 23, 26, and 29
While the combination of Kujat and Aggrawal disclose the limitations above, Kujat does not disclose the machine learning model is represented by: 
    PNG
    media_image1.png
    15
    67
    media_image1.png
    Greyscale
 where k is a number of indexed binary trees in the plurality of indexed binary trees, f is a function of a function space F, and F is a set of possible regression trees.
However, Aggrawal discloses the following:
the machine learning model is represented by: 
    PNG
    media_image1.png
    15
    67
    media_image1.png
    Greyscale
 where k is a number of indexed binary trees in the plurality of indexed binary trees, f is a function of a function space F, and F is a set of possible regression trees [see at least Paragraph 0038 for reference to the predictive model constituting a forest of regression trees; Paragraph 0039 for reference to the regression tree being a map of possible outcomes or predictions of a series of related choices wherein the set of predictions depends on the features matrix; Paragraph 0058 for reference to the delivery date optimizer generating and training a machine learning mode such as the QRF model based on the feature matrix wherein a set of regression trees may be generated based on a sample data set such as the training data set; Paragraph 0058 for reference to the QRF model is an ensemble of trees, such as a tens, hundreds or thousands of trees where all observed target values in each leaf node may be recorded] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the binary tree estimation method of Kujat to include the specific model estimated delivery function of Aggrawal. Doing so would allow the stakeholders to adequately plan their activities to ensure that the order be delivered within the delivery range, thus meeting the customer's expectations, as stated by Aggrawal (Paragraph 0066).

Regarding claims 26 and 29, the claims recite limitations already addressed by the rejection of claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID 
INVENTOR(S)
TITLE
US 2014/0330741 A1
Bialynicka-Birula et al.
DELIVERY ESTIMATE PREDICTION AND VISUALIZATION SYSTEM
US 2005/0137993 A1
Holsen et al.
Manifest Generation and Download Systems and Methods
US 2004/0220957 A1
McConough, William
Method and System for Forming, Updating, and Using a Geographic Database


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683